Action to recover damages for personal injuries suffered as a consequence of the turning and sudden stopping of defendants’ truck, without adequate warning. Plaintiff was a passenger in a car being driven behind defendants’ truck. The truck made a right turn and stopped short without warning. The car in which plaintiff was riding swerved sharply to the left, and his right arm was projected out the car window and came in contact with the rear of defendants’ truck. Defendants appeal from a judgment in favor of plaintiff entered on a verdict of a jury. Judgment affirmed, with one bill of costs. No opinion. Nolan, P. J., MaeCrate and Murphy, JJ., concur; Wenzel, J., dissents and votes to reverse the judgment and to dismiss the complaint, with the following memorandum: Anyone driving in New York City traffic must be aware that frequent sudden and unanticipated stops are necessarily made with no time lapse to permit the giving of a stop signal. On the proof, that was the ease here. In any event, there was no collision between the car in which plaintiff rode and defendants’ truck, indicating that the stop of defendants’ truck was not so sudden but that the driver of the ear in which plaintiff rode was able to avoid a collision. The negligence, if any, was that of plaintiff in resting his arm on the open window of the car, and that of the driver of the unidentified ear, the presence of which on the wrong side of the road necessitated the sudden stop of defendants’ truck. Beldock, J., concurs with Wenzel, J.